702 N.W.2d 585 (2005)
PEOPLE
v.
STEINHAUS.
No. 126785.
Supreme Court of Michigan.
August 30, 2005.
SC: 126785, COA: 255120.
By order of February 28, 2005, the application for leave to appeal was held in abeyance pending the decision in People v. Hendrick, 472 Mich. 555, 697 N.W.2d 511 (2005). On order of the Court, the opinion having been issued on June 14, 2005, the application is again considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.